Citation Nr: 0940141	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Appellant is eligible for death benefits 
administered by the Department of Veterans Affairs.   


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Appellant alleges that her husband had qualifying 
Philippine service as a guerilla when he died during World 
War II.  The Appellant seeks VA death benefits as the 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in October 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In April 2008, the Appellant withdrew her request for a 
hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Appellant's deceased husband did not have the requisite 
service to qualify the Appellant for VA death benefits.  


CONCLUSION OF LAW

The service requirements of the deceased husband to convey to 
the Appellant eligibility for VA death benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107 (West 2002); 38 C.F.R. §§ 
3.40, 3.41, 3.203 (2009).   



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in June 2007.  The Appellant was notified of the type 
evidence needed to substantiate the claim for VA death 
benefits, including dependency and indemnity compensation, 
death pension benefits, and accrued benefits.  

The Appellant was notified that basic eligibility for death 
pension may be shown to exist if a person served in a regular 
component of the active military service of the United States 
Armed Forces, but that service with the Commonwealth Army 
(USAFFE), including the recognized guerrillas, or the new 
Philippine Scouts did not meet this requirement.  

The Appellant was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
is behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(to the extent there was pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claims, except for the effective date of 
the claim and for the degree of disability assignable).

To the extent that VCAA notice omitted the provisions for the 
effective date of the claim and for the degree of disability 
assignable, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
Appellant with respect to this limited VCAA timing error.  



In November 2007, the RO notified the Appellant that valid 
military service was a requirement for eligibility to receive 
dependency and indemnity compensation and accrued benefits 
and that the National Personnel Records Center, the 
appropriate component of a United States service department, 
found no evidence that her deceased husband served as a 
member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States and that the determination of the 
service department was binding on VA under 38 C.F.R. § 3.203. 

To the extent that the VCAA notice about the requirement for 
basic eligibility for dependency and indemnity compensation 
and accrued benefits came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the statement of the case, dated in April 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has sought 
verification of service of the Appellant's deceased husband 
from the National Personnel Records Center, a component of a 
U. S. service department.  

The Appellant has submitted a copy of an enlistment document 
for her deceased husband, an affidavit dated in September 
1950 from two neighbors, and a document from the Philippine 
Veterans Affairs Office.  

After the National Personnel Records Center, a component of a 
U. S. service department, reported that the Appellant's 
deceased husband had no qualifying service, the Appellant has 
not identified any additional evidence, pertaining to the 
question of qualifying service, and she has not provided any 
additional evidence that her deceased husband had used a 
different name or a different variation of his name in 
service to submit for service department review under the 
duty to assist.  See Canlas v. Nicholson, 21 Vet. App. 312, 
316-18 (2007) (in regard to certifying Philippine service, 
the duty to assist requires VA to "obtain records relevant 
to the adjudication for a claim" where the qualifying 
service is in doubt and "the claimant adequately identifies 
such records to the Secretary"); see Capellan v. Peake, 539 
F.3d 1373 (2008) (A period of service must be determined 
based on all relevant evidence, with due application of the 
duty to assist and the statutory and regulatory requirements 
to consider "all information and lay evidence of record.). 

As the threshold question is whether the Appellant is 
eligible for VA death benefits, which is a legal question, 
not a medical one, and as a VA medical opinion is not 
relevant to the question of qualifying service, further 
development for a medial opinion is not warranted under the 
duty to assist. 

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Legal Principles 

To establish basic eligibility for death benefits 
administered by the United States Department of Veterans 
Affairs, the claimant must be the surviving spouse of a 
Veteran who served in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131, 1521.

A "Veteran" is a person who served in the Armed Forces of the 
United States, that is, active military, naval, or air 
service, and who was discharged or released therefore under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

Except for service in the Regular Philippine Scouts, service 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service as a 
Veteran of the Armed Forces of the United States for the 
purpose of establishing eligibility for VA dependency and 
indemnity compensation and for accrued benefits, but not for 
pension.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to dependency and 
indemnity compensation, death pension, or accrued benefits, 
the Department of Veterans  Affairs may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge  from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  



A copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of  records who certifies that it is a 
true and exact copy of the document  in the custodian's 
custody or, if the copy was submitted by an  accredited 
agent, attorney or service organization representative who  
has successfully completed VA-prescribed training on military 
records,  and who certifies that it is a true and exact copy 
of either an original  document or of a copy issued by the 
service department or a public custodian of records; and (2) 
The document contains needed information as to length, time 
and  character of service; and (3) In the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate. 
38 C.F.R. § 3.203(a). 

In addition, a document submitted to establish a creditable 
period of wartime service for pension may be accepted without 
verification if the document or other evidence of record 
shows: (1) Service of 4 months or more; or (2) Discharge for 
disability incurred in line of duty; or (3) Ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
And the findings of the service department are binding on VA 
for the purpose of establishing service in the U. S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Analysis

The Appellant asserts that her deceased husband served as a 
guerilla of the Armed Forces of the United States from 
September 1942 to December 1944, when he was taken by force 
by the Japanese Imperial Army and never seen again. 

In support of her claim, the Appellant submitted a copy of a 
form letter that purportedly showed that her deceased husband 
was inducted as a member of Fil-American Guerillas of East 
Central Luzon on September 28, 1942.  The signature line 
shows that her husband was deceased and that the Appellant 
signed the document as claimant.  She also submitted a Joint 
Affidavit of two neighbors, signed in September 1950, 
attesting that the Appellant's deceased husband was a 
guerilla during the occupation, when he taken from his home 
by the Japanese and not heard from again.  There is also a 
document from the Philippine Veterans Affairs Office, dated 
in 1995, that shows that the Appellant received pension as 
the surviving spouse of a deceased serviceman.

As none of the documents was issued by a U. S. service 
department, the documents do not meet the requirements of 38 
C.F.R. § 3.203.  Since the evidence submitted by the 
Appellant does not meet the requirements of 38 C.F.R. § 
3.203, the RO requested verification of service from a U. S. 
service department.  

In June 2007, the National Personnel Records Center, a 
component of a U.S. service department, reported that the 
Appellant's deceased husband had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."









Without evidence of qualifying service to establish the 
Appellant's deceased husband's status as a Veteran, and as 
there is no evidentiary basis upon which to make another 
search to verify qualifying service, the Appellant is not 
eligible for VA death benefits.  


ORDER

As the Appellant is not eligible for VA death benefits, the 
appeal is denied.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


